      Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 1 of 12 PageID #: 1




Ryan L. Gentile, Esq.
Law Offices of Gus Michael Farinella, PC
110 Jericho Turnpike - Suite 100
Floral Park, NY 11001
Tel: 201-873-7675
Attorney for Plaintiff, Zainab Bibi,
on behalf of herself and all others similarly situated

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
Zainab Bibi, on behalf of herself
and all others similarly situated,

                                                               CLASS ACTION
                          Plaintiffs,                          COMPLAINT

        v.

ARS National Services Inc

                           Defendant.
------------------------------------------------------X

        Plaintiff, by and through her counsel, Ryan Gentile, Esq., as and for her complaint

against the Defendant, on behalf of herself and pursuant to Rule 23 of the Federal Rules of Civil

Procedure all others similarly situated, alleges as follows:


                                             INTRODUCTION

    1. Plaintiff, on her own behalf and on behalf of the class she seeks to represent, brings this

        action to secure redress for the debt collection practices utilized by ARS National

        Services Inc. (“ARS” or “Defendant”) in connection with their attempts to collect alleged

        debts from the Plaintiff and others.

    2. Plaintiff alleges that the Defendant’s collection practices violated the Fair Debt Collection

        Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”)




                                                          1
 Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 2 of 12 PageID #: 2




3. The FDCPA broadly prohibits conduct which harasses, oppresses or abuses any debtor; any

   false, deceptive or misleading statements in connection with the collection of a debt; unfair or

   unconscionable collection methods; and requires certain disclosures. 15 U.S.C. §§ 1692d, 1692e,

   1692f and 1692g.

4. The FDCPA is a strict liability statute which provides for actual or statutory damages

   upon the showing of a single violation. See Bentley v Great Lakes Collection Bureau, 6

   F.3d 60, 62-63 (2d Cir. 1993).



                            JURISDICTION AND VENUE

5. This Court has jurisdiction over Plaintiff’s FDCPA claim pursuant to 15 U.S.C. §

   1692k(d) and 28 U.S.C. § 1331.

6. Venue and personal jurisdiction in this District are proper because:

       a. The acts giving rise to this lawsuit occurred within this District; and

       b. Defendant does business within this District.



                                           PARTIES

7. Plaintiff, Zainab Bibi is an individual natural person who at all relevant times resided in

   the City of Brooklyn, County of Kings, State of New York.

8. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

9. Defendant, ARS National Services Inc., is a corporation with its principal place of

   business located at 270 W. 2nd Drive Escondido, CA 92025. ARS may be served with

   process via their registered agent, The Prentice-Hall Corporation System, Inc., located at

   80 State Street Albany, NY 12207.



                                             2
 Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 3 of 12 PageID #: 3




10. The principal purpose of ARS is the collection of debts using the mail and telephone.

11. ARS regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another.

12. ARS is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

                                      FACTS

13. On or before November 1, 2019, Plaintiff allegedly incurred a debt to JP Morgan Chase Bank,

   N.A. (“Chase”) related to a Chase credit card with an account number ending in 0758 (the

   “Debt”).

14. The Debt arose out of a transaction in which the money, property, insurance or services which

   are the subject of the transaction are primarily for personal, family or household purposes,

   namely fees emanating from a personal credit card account in Plaintiff’s name that was issued by

   Chase.

15. The Debt arose out of a credit card account which Plaintiff opened for her personal use.

16. Plaintiff’s credit card account that was issued by Chase was neither opened nor used by

   Plaintiff for business purposes.

17. Plaintiff’s personal credit card account Debt to Chase is a “debt” as defined by 15 U.S.C.

   § 1692a(5).

18. Sometime after the incurrence of the Debt, but before the initiation of this action, Plaintiff was

   alleged to have fallen behind on payments owed on the alleged Debt.

19. The Debt went into default because of non-payment.

20. At a time known only to Defendant, Plaintiff’s Debt was referred to ARS by Chase for

   collection.

21. The Debt was never assigned to ARS.



                                              3
  Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 4 of 12 PageID #: 4




22. ARS was never transferred, sold, or assigned any interest or rights with regard to the

    Debt.

23. ARS is not the owner of the Debt nor the Plaintiff’s creditor, but rather is merely a third-

    party debt collector with no legal interest or right in the Debt.

24. ARS contends that the Debt is in default.

25. The Debt was in default at the time the Debt was referred to ARS for collection.

26. The Debt was past-due at the time the Debt was referred to ARS for collection.

27. At all times relevant hereto, Defendant acted in an attempt to collect the Debt.

28. On or about July 11, 2020, ARS mailed or caused to be mailed a letter to Plaintiff (the

    “Letter”). (Annexed and attached hereto as Exhibit A is a copy of the Letter dated July

    11, 2020 that ARS mailed to the Plaintiff, except the undersigned counsel has in

    accordance with Fed. R. Civ. P. 5.2 redacted the financial account numbers and

    Plaintiff’s street address to protect his privacy)

29. ARS mailed the Letter dated July 11, 2020 attached as Exhibit A as a part of their efforts

    to collect the Debt.

30. Plaintiff received the Letter in the mail.

31. Plaintiff read the Letter upon receipt of the letter in the mail.

32. The Letter was sent in connection with the collection of the Debt.

33. The Letter seeks to collect the Debt.

34. The Letter conveyed information regarding the Debt including the Balance Due, ARS

    Reference number and a request for payment.

35. The Letter attached as Exhibit A is a “communication” as that term is defined by 15

    U.S.C. § 1692a(2).



                                                 4
  Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 5 of 12 PageID #: 5




36. The Letter is designed to make Plaintiff think that it is the first letter she is receiving from

    ARS regarding the Debt.

37. The Letter attached as Exhibit A states in relevant part:

            Please be advised that the above-referenced account has been placed with ARS
            for collection.

38. The Letter then contains other information, including information about Plaintiff’s dispute rights

    under § 1692g, that further makes the Letter seem like it was ARS’s initial communication with

    the Plaintiff regarding the Debt.

39. ARS only includes information about a consumer’s dispute rights under § 1692g in the initial

    letter they send to a consumer regarding a debt.

40. The Letter was not the first debt collection letter the Plaintiff received from ARS regarding the

    Debt.

41. ARS had previously sent collection letters to Plaintiff regarding the Debt on at least two

    occasions, specifically on November 5, 2019 and sometime prior to November 5, 2019.

42. ARS included an “ARS Reference” number on all the collection letters that they sent to the

    Plaintiff.

43. Sometime between November 5, 2019 and July 11, 2020, ARS unilaterally changed the reference

    number that they assigned to the Debt and which had appeared on all the letters ARS had sent to

    Plaintiff regarding the Debt prior to July 11, 2020.

44. After ARS changed the “ARS Reference No.” for the Debt, ARS sent Plaintiff the Letter

    containing the new ARS Reference Number and information about Plaintiff’s dispute rights

    under § 1692g.

45. By changing the “ARS reference number” that had appeared in all the collection letters regarding

    the Debt sent to Plaintiff prior to July 11, 2020, ARS made it appear that the Debt referenced in


                                               5
 Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 6 of 12 PageID #: 6




   the Letter was a new and different debt, with a new and different ARS reference number, from

   the one ARS had previously tried to collect from Plaintiff. In reality, it was the same Debt, but

   ARS changed their ARS reference number for the Debt and then sent one of their standard

   format initial collection letters to Plaintiff with the “new” ARS reference number to falsely,

   deceptively and misleadingly make the Debt appear like it was a new and different debt that ARS

   was only now attempting to collect for the first time.

46. ARS collection practice is a high-volume practice.

47. ARS’s debt collection practice is largely automated and utilizes standardized form letters.

48. Documents in the form represented by Exhibit A are regularly sent by ARS to collect

   debts.

49. Exhibit A is a standardized form letter.

50. Exhibit A is a computer-generated form letter.

51. ARS mailed or caused to be mailed letters in the form of Exhibit A over the course of the

   past year to hundreds of New York consumers from whom ARS attempted to collect a

   consumer debt.

                                  CLAIMS FOR RELIEF

                                           COUNT I

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

52. Plaintiff incorporates by reference all of the above paragraphs as though fully stated

   herein.

53. The conduct of the Defendant in this case violates 15 U.S.C. §§ 1692, 1692e(10), and

   1692g.




                                               6
 Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 7 of 12 PageID #: 7




54. Collection letters and/or notices, such as the Letter attached as Exhibit A sent by

   Defendant to Plaintiff, are to be evaluated by the objective standard of the “least

   sophisticated consumer.”

55. ARS violated 15 U.S.C. § 1692e(10) because they made it appear that the Letter was the initial

   notification or first letter they were sending the Plaintiff regarding the Debt and this was false,

   deceptive and misleading. The Letter was not the initial notification regarding the Debt that ARS

   sent to Plaintiff because ARS had previously sent collection letters to Plaintiff regarding the

   Debt. However, ARS changed the reference number they had assigned the Debt sometime

   between November 5, 2019 and July 11, 2020 to falsely, deceptively and misleadingly make it

   appear to Plaintiff in the Letter that ARS was trying to collect a new debt with a different ARS

   reference number from the Debt they were previously trying to collect, when in reality, it was the

   same Debt.

56. ARS violated 15 U.S.C. § 1692e(10) and § 1692g(a)(3) because their statement in the Letter that

   ARS would assume the Debt is valid unless the Plaintiff disputed the Debt within 30 days of

   their receipt of the Letter was false. As stated previously, ARS had sent Plaintiff collection

   letters regarding the Debt prior to the Letter dated July 11, 2020. Thirty days from the date

   Plaintiff received the actual “initial notice” from ARS regarding the Debt (sometime prior to

   November 5, 2019) had come and gone, and ARS has already legally assumed the Debt to be

   valid before sending the Letter on July 11, 2020.

57. ARS violated 15 U.S.C. § 1692e(10) and §1692g(a)(4) because their statement in the Letter that

   ARS would provide verification of the Debt if the Plaintiff disputed the debt in writing within 30

   days of receipt of the Letter was false. As stated previously, ARS had sent Plaintiff collection

   letters regarding the Debt prior to the Letter dated July 11, 2020. Thirty days from the date




                                             7
 Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 8 of 12 PageID #: 8




   Plaintiff received the actual initial notice from ARS regarding the Debt (sometime prior to

   November 5, 2019) had come and gone, and ARS was under no legal obligation to verify the

   Debt upon receipt of a written dispute within 30 days of Plaintiff’s receipt of the Letter.

58. The false statements in the Letter are material because they would influence a least

   sophisticated consumer’s decision to pay the debt by falsely making it seem like the debt

   is a new and different debt.

59. The false statements in the Letter are material because they would confuse a least

   sophisticated consumer as to their rights to dispute the debt, rights which had already

   passed.

60. The violations of the FDCPA described herein constitute per se violations.

61. Plaintiff has alleged a particularized injury because the Letter was mailed and directed to

   her.

62. Plaintiff has alleged a concrete harm because the FDCPA creates a substantive right to be

   free from abusive debt communications and Defendant’s violations of the FDCPA

   resulted in concrete harm to Plaintiff.

63. Defendant is liable to the Plaintiff and the proposed class pursuant to 15 U.S.C. § 1692k because

   of the above FDCPA violations.

                                   CLASS ALLEGATIONS

64. Plaintiff incorporates by reference all of the above paragraphs as though fully stated

   herein.

65. This action is brought as a class action. Plaintiff brings this action on behalf of herself and on

   behalf of all other persons similarly situated pursuant to Rule 23 of the Federal Rules of Civil

   Procedure.



                                              8
 Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 9 of 12 PageID #: 9




66. The Class is initially defined as (a) all consumers (b) with a New York address (c) to whom ARS

   sent a letter which is materially identical or substantially similar to Letter attached as Exhibit A

   to the Complaint (d) which was not returned as undeliverable (e) on or after a date one year prior

   to the filing of this action (f) which letter included the alleged conduct and practices described

   herein.

67. The class definition above may be subsequently modified or refined in an amended

   complaint or in any motion for class certification.

68. The proposed class specifically excludes the United States of America, the states of the

   Second Circuit, counsel for the parties, the presiding United States District Court Judge,

   the Judges of the United States Court of Appeals for the Second Circuit and the United

   States Supreme Court.

69. This action has been brought, and may properly be maintained, as a class action pursuant

   to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               i. Numerosity: The Plaintiff is informed and believes and on that basis

                  alleges, that the class defined above is so numerous that joinder of all

                  members would be impracticable. Upon information and belief, based on

                  the fact that the Complaint involves a form collection letter, there are at

                  least 40 members of the class. The exact number of class members is

                  unknown to Plaintiff at this time and can be ascertained only through

                  appropriate discovery. The class is ascertainable in that the names and

                  addresses of all class members can be identified in business records

                  maintained by the Defendant.



                                             9
Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 10 of 12 PageID #: 10




           ii. Common Questions Predominate: There exists a well-defined

               community of interest in the questions of law and fact involved that affect

               the parties to be represented. These common questions of law and fact

               predominate over questions that may affect individual class members.

               Such issues include, but are not limited to: (a) The existence of the

               Defendant’s identical conduct particular to the matter at issue; (b)

               Defendant’s violations of the FDCPA, specifically 15 U.S.C. § 1692e and

               15 U.S.C. § 1692g; (c) The availability of statutory penalties; and (d)

               Attorneys’ fees and costs.

          iii. Typicality: The claims of the Plaintiff are typical of those of the class they

               seek to represent. The claims of the Plaintiff and the members of the class

               originate from the same conduct, practice, and procedure, on the part of

               the Defendant. Thus, if brought and prosecuted individually, the claims of

               each class member would require proof of the same material and

               substantive facts. Plaintiff possesses the same interests and has suffered

               the same injuries as each member of the proposed class. Plaintiff asserts

               identical claims and seeks identical relief on behalf of the unnamed class

               members.

           iv. Adequacy: Plaintiff will fairly and adequately protect the interests of the

               class and has no interest adverse to or which directly and irrevocably

               conflicts with the interests of other members of the class. Plaintiff is

               willing and prepared to serve this Court and the proposed class. The

               interests of the Plaintiff are co-extensive with and not antagonistic to those




                                         10
    Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 11 of 12 PageID #: 11




                         of the absent class members. Plaintiff has retained the services of counsel

                         who are experienced in FDCPA litigation and will adequately prosecute

                         this action, and will assert, protect and otherwise represent Plaintiff and all

                         absent class members. Neither the Plaintiff nor their counsel have any

                         interests which might cause them to not vigorously pursue the instant class

                         action lawsuit.

                  v. Superiority: A class action is superior to the other available means for the

                         fair and efficient adjudication of this controversy because individual

                         joinder of all members of the class would be impracticable. Class action

                         treatment will permit a large number of similarly situated persons to

                         prosecute their common claims in a single forum efficiently and without

                         unnecessary duplication of effort and expense that individual actions

                         would engender. Furthermore, a class action is superior for the fair and

                         efficient adjudication of this matter because individual actions are not

                         economically feasible, members of the class are likely to be unaware of

                         their rights or that they were violated, and Congress intended class actions

                         to be the principal enforcement mechanism under the FDCPA.



       WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

           1. An order certifying that Count I may be maintained as a class action pursuant to

              Rule 23 of the Federal Rules of Civil Procedure and appointing Plaintiff and the

              undersigned counsel to represent the class previously set forth and defined above.




                                                   11
   Case 1:20-cv-04656 Document 1 Filed 09/30/20 Page 12 of 12 PageID #: 12




          2. Adjudging that Defendant violated 15 U.S.C. §§ 1692e, 1692e(10), and 1692g.

          3. An award of statutory damages for Plaintiff and the class members pursuant to 15

             U.S.C. § 1692k;

          4. Attorneys’ fees, litigation expenses and costs of suit pursuant to 15 U.S.C. §

             1692k; and

          5. Such other and further relief as the Court deems proper.


Dated: Floral Park, New York
       September 30, 2020

                                          /s/ Ryan Gentile
                                    By:_____________________________
                                            Ryan Gentile, Esq.
                                            Attorney for Plaintiff
                                            110 Jericho Turnpike – Suite 100
                                            Floral Park, NY 11001
                                            Tel: (201) 873-7675
                                            Fax: (516) 305-5566
                                            rlg@lawgmf.com




                                              12
